          Case 4:14-cr-00015-BMM Document 96-1 Filed 02/26/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                          GREAT FALLS MONTANA

 UNITED STATES OF AMERICA,                       Case No. CR 14-15-GF-BMM

                   Plaintiff,
                                                        ORDER
 vs.                                              AMENDING JUDGMENT

 ELAINE FAST HORSE,

                  Defendant.

         Defendant Elaine Fast Horse having filed an Unopposed Motion to Amend

the Judgment and good cause appearing;

         IT IS HEREBY ORDERED that the Judgment (Doc. 94) shall be amended to

read as follows:

        “The Defendant is hereby committed to the custody of the Federal Bureau of

       Prisons to be imprisoned for a total term of Until March 17, 2020 at 8:00 a.m.”

                     26th day of February, 2020.
         DATED this _____


                                         BRIAN M. MORRIS
                                         UNITED STATES DISTRICT JUDGE




                                           1
